   Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                                   Page 1 of 9




                              UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

________________________________________
                                         :
In re:                                   :                        Chapter 11
                                         :
GT ADVANCED TECHNOLOGIES INC.,           :                        Case No. 14-11916-CJP
et al.,                                  :                        (Jointly Administered)
                                         :
                  Reorganized Debtors. 1 :                        RE: Docket No. 4428
________________________________________ :

       CERTIFICATE OF COUNSEL UNDER 28 U.S.C. § 1746 REQUESTING ENTRY,
       WITHOUT A HEARING, OF ORDER GRANTING REORGANIZED DEBTORS’
        MOTION FOR FINAL DECREE CLOSING THE CHAPTER 11 CASES OF GT
       ADVANCED TECHNOLOGIES INC. AND GT ADVANCED TECHNOLOGIES
                  LIMITED PURSUANT TO BANKRUPTCY CODE
             SECTION 350(a), BANKRUPTCY RULE 3022, AND LBR 3022-1

           Pursuant to 28 U.S.C. § 1746, and in accordance with paragraph 19 of this Court’s case

   management procedures set forth in the Order Pursuant to Bankruptcy Code Section 105(a) and

   Bankruptcy Rule 1015(c) and 9007, Implementing Certain Notice and Case Management

   Procedures [Docket No. 83] (the “Case Management Order”), the undersigned hereby certifies as

   follows:

           1.    On July 17, 2019, the Reorganized Debtors filed the Reorganized Debtors’ Motion for

   Final Decree Closing the Chapter 11 Cases of GT Advanced Technologies, Inc. and GT Advanced

   Technologies Limited Pursuant to Bankruptcy Code Section 350(a), Bankruptcy Rule 3022, and

   LBR 3022-1 [Docket No. 4428] (the “Motion to Close”). The deadline for parties in interest to file

   objections or responses to the Motion to Close was August 1, 2019 at 4:00 p.m. Eastern (the

   “Objection Deadline”).


   1
     The Reorganized Debtors, along with the last four digits of each reorganized debtor’s tax identification number, as
   applicable, are: GT Advanced Technologies Inc. (6749), GTAT Corporation (1760), and GT Advanced Technologies
   Limited (1721). The Reorganized Debtors’ corporate headquarters are located at 5 Wentworth Drive, Unit 1, Hudson,
   NH 03501.

                                                            1
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                       Page 2 of 9




       2.   On July 17, 2019, Kurtzman Carson Consultants LLC, the Reorganized Debtors’

noticing agent, served copies of the Motion to Close, all exhibits related thereto, and the proposed

Final Decree on (a) the master Electronic Mail service list in this case via Electronic Mail, and (b)

the master mail service list in this case via Overnight Mail. See Docket No. 4431.

       3.   The Objection Deadline has now passed and, to the best of my knowledge, no

responses to the Motion to Close were filed with the Court. The Reorganized Debtors received an

informal response from counsel to the Office of the United States Trustee (the “UST”), and after

consultations between counsel, the concerns of the UST have been addressed and resolved by

agreement of the parties to delete the final sentence of paragraph 2 of the proposed Final Decree.

Clean and redline versions of the revised proposed Final Decree are attached hereto as Exhibit A

and Exhibit B, respectively. No other responses to the Motion to Close have been served on

counsel to the Reorganized Debtors to date.

       4.   The Case Management Order provides that the Court may approve the relief requested

in a pleading without a hearing provided that (a) any objection or response filed by the applicable

objection deadline has been resolved by agreement, and (b) after the applicable objection deadline,

the attorney for the moving party files with the Court a certificate stating that any objections to the

pleading have been resolved by agreement, along with an order granting the relief requested in the

applicable pleading.

       5.   Accordingly, for the reasons set forth in the Motion to Close, the Reorganized Debtors

request that the revised proposed Final Decree filed herewith as Exhibit A be approved and entered

in accordance with the procedures described in the Case Management Order.

       I DECLARE THAT THE FOREGOING IS TRUE AND CORRECT.




                                                  2
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document         Page 3 of 9




Dated: August 2, 2019                 Respectfully submitted,

                                      /s/ Jeremy R. Fischer
                                      Jeremy R. Fischer (BNH #07143)
                                      DRUMMOND WOODSUM
                                      1001 Elm Street, #303
                                      Manchester, New Hampshire 03101
                                      Telephone: (603) 716-2895
                                      E-mail: jfischer@dwmlaw.com

                                          - and -

                                      Michael S. Stamer (admitted pro hac vice)
                                      Brad M. Kahn (admitted pro hac vice)
                                      Joanna F. Newdeck (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      New York, New York 10036
                                      Telephone: (212) 872-1000
                                      E-mail: mstamer@akingump.com
                                              bkahn@akingump.com
                                              jnewdeck@akingump.com

                                      Counsel to the Reorganized Debtors




                                      3
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document   Page 4 of 9




                                   Exhibit A

                          Final Decree – Clean Version
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                                     Page 5 of 9




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW HAMPSHIRE
---------------------------------------------------------------X
                                                               :
In re:                                                         : Chapter 11
                                                               :
GT ADVANCED TECHNOLOGIES INC., et al., : Case No. 14-11916-CJP
                                                               :
                  Reorganized Debtors. 1                       : Jointly Administered
                                                               :
---------------------------------------------------------------x

    FINAL DECREE CLOSING THE CHAPTER 11 CASES OF GT ADVANCED
    TECHNOLOGIES INC. AND GT ADVANCED TECHNOLOGIES LIMITED
     PURSUANT TO BANKRUPTCY CODE SECTION 350(a), BANKRUPTCY
                     RULE 3022, AND LBR 3022-1

            Upon the Motion (the “Motion”) 2 of the Remaining Debtors for entry of the Final

    Decree Closing the Chapter 11 Cases of GT Advanced Technologies Inc. and GT Advanced

    Technologies Limited Pursuant to Bankruptcy Code Section 350(a), Bankruptcy Rule 3022, and

    LBR 3022-1, and the Court having jurisdiction to consider the Motion and the relief requested

    therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

    requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

    proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

    the Motion having been provided to the parties listed therein, and it appearing that no other or

    further notice need be provided; and the Court having determined that the legal and factual

    bases set forth in the Motion establish just cause for the relief granted herein; and it appearing

    that the relief requested in the Motion is in the best interests of the Remaining Debtors, their



1
 The Reorganized Debtors, along with the last four digits of each reorganized debtor’s tax identification number, as
applicable, are: GT Advanced Technologies Inc. (6749), GTAT Corporation (1760), and GT Advanced Technologies
Limited (1721). The Reorganized Debtors’ corporate headquarters are located at 5 Wentworth Drive, Unit 1, Hudson,
NH 03501.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                      Page 6 of 9




 estates and creditors, and all parties in interest; and after due deliberation and sufficient cause

 appearing therefor,

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 THAT:

       1.      The Motion is GRANTED.

       2.      The chapter 11 cases of GT Advanced Technologies Inc. (Case No. 14-11916),

and GT Advanced Technologies Limited (Case No. 14-11920) are hereby closed for all purposes

in accordance with the provisions of section 350(a) of the Bankruptcy Code, Bankruptcy Rule

3022, and LBR 3022-1, without prejudice to the rights of the Reorganized Debtors or any other

party in interest to seek to reopen such cases for good cause shown; provided, however, that the

Bankruptcy Court shall retain jurisdiction as is provided for in the Plan.

         3.    The Reorganized Debtors are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Final Decree in accordance with the Motion.

         4.    The requirement set forth in LBR 7102(b)(2) that any motion filed shall have an

 accompanying memorandum of law is waived.

         5.    The Bankruptcy Court retains jurisdiction with respect to all matters arising from

 or related to the implementation of this Final Decree.



Dated: ______________, 2019

                                              _________________________________
                                              HONORABLE CHRISTOPHER J. PANOS
                                              UNITED STATE BANKRUPTCY JUDGE
Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document   Page 7 of 9




                          Exhibit B

                Final Decree – Redline Version
        Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                                             Page 8 of 9




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW HAMPSHIRE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
GT ADVANCED TECHNOLOGIES INC., et al., : Case No. 14-11916-CJP
                                                               :
                  Reorganized Debtors.1                        : Jointly Administered
                                                               :
---------------------------------------------------------------x

FINAL DECREE CLOSING THE CHAPTER 11 CASES OF GT ADVANCED
TECHNOLOGIES INC. AND GT ADVANCED TECHNOLOGIES LIMITED
 PURSUANT TO BANKRUPTCY CODE SECTION 350(a), BANKRUPTCY
                 RULE 3022, AND LBR 3022-1

            Upon the Motion (the “Motion”) 2 of the Remaining Debtors for entry of the Final

    Decree Closing the Chapter 11 Cases of GT Advanced Technologies Inc. and GT Advanced

    Technologies Limited Pursuant to Bankruptcy Code Section 350(a), Bankruptcy Rule 3022, and

    LBR 3022-1, and the Court having jurisdiction to consider the Motion and the relief requested

    therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

    requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

    proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

    the Motion having been provided to the parties listed therein, and it appearing that no other or

    further notice need be provided; and the Court having determined that the legal and factual

    bases set forth in the Motion establish just cause for the relief granted herein; and it appearing

    that the relief requested in the Motion is in the best interests of the Remaining Debtors, their



1
 The Reorganized Debtors, along with the last four digits of each reorganized debtor’s tax identification number, as
applicable, are: GT Advanced Technologies Inc. (6749), GTAT Corporation (1760), and GT Advanced Technologies
Limited (1721). The Reorganized Debtors’ corporate headquarters are located at 5 Wentworth Drive, Unit 1, Hudson,
NH 03501.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
    Case: 14-11916-CJP Doc #: 4432 Filed: 08/02/19 Desc: Main Document                                                Page 9 of 9




 estates and creditors, and all parties in interest; and after due deliberation and sufficient cause

 appearing therefor,

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 THAT:

       1.      The Motion is GRANTED.

       2.      The chapter 11 cases of GT Advanced Technologies Inc. (Case No. 14-11916),

and GT Advanced Technologies Limited (Case No. 14-11920) are hereby closed for all purposes

in accordance with the provisions of section 350(a) of the Bankruptcy Code, Bankruptcy Rule

3022, and LBR 3022-1, without prejudice to the rights of the Reorganized Debtors or any other

party in interest to seek to reopen such cases for good cause shown; provided, however, that the

Bankruptcy Court shall retain jurisdiction as is provided for in the Plan.                             Deleted: For the avoidance of doubt, no fees and charges
                                                                                                       shall be due to the U.S. Trustee under 28 U.S.C. § 1930 in
                                                                                                       respect of the Remaining Debtors for any period as of the
         3.    The Reorganized Debtors are authorized to take all actions necessary to effectuate      date of the entry of this Order.

 the relief granted pursuant to this Final Decree in accordance with the Motion.

         4.    The requirement set forth in LBR 7102(b)(2) that any motion filed shall have an

 accompanying memorandum of law is waived.

         5.    The Bankruptcy Court retains jurisdiction with respect to all matters arising from

 or related to the implementation of this Final Decree.



Dated: ______________, 2019

                                              _________________________________
                                              HONORABLE CHRISTOPHER J. PANOS
                                              UNITED STATE BANKRUPTCY JUDGE
